Citation Nr: 1037978	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

2.  Whether severance of service connection for status post neck 
resection for cancer of the larynx was proper. 

(The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and for a low back 
disability are the subjects of a separate decision)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from 
October 2002 and June 2003 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In October 2002, the RO denied service 
connection for diabetes mellitus, to include as due to herbicide 
exposure, and proposed to sever service connection for status 
post left neck resection for cancer of the larynx.  In a June 
2003, the RO severed service connection for status post left neck 
resection for cancer of the larynx.

In June 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  The June 2009 Board hearing only 
addressed the claims for service connection for diabetes 
mellitus, to include as due to herbicide exposure and whether 
severance of service connection for status post neck resection 
for cancer of the larynx was proper. 


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  Diabetes mellitus was first diagnosed many years after 
service, and there is no persuasive medical evidence or opinion 
of a medical relationship, or nexus, between diabetes mellitus 
and service. 

3.  The evidence of record establishes that the award of service 
connection for status post neck resection for cancer of the 
larynx was clearly and unmistakably erroneous, as it is not shown 
that the Veteran set foot on land in the Republic of Vietnam or 
was exposed to an herbicide agent (to include Agent Orange) 
during service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2009). 

2.  The severance of the award of service connection for status 
post neck resection for cancer of the larynx was proper.  38 
U.S.C.A. §§ 1110, 1131, 5109A, 5112(b)(6) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(d), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of whether severance of service connection 
for status post neck resection for cancer of the larynx was 
proper, the appeal does not arise from adjudication of a claim 
made by the Veteran; rather it arises from a severance of service 
connection by the RO.  Therefore, it arises from action initiated 
by the RO, not the Veteran.  Moreover, as will be discussed 
below, severance of service connection requires compliance with 
particular notification procedures under the law, and the RO 
satisfied these requirements in the instant case.  In addition, 
the Board observes that the Veteran was previously sent 
correspondence in February 2003, March 2004 and May 2009 which 
informed him of VA's basic duties to notify and assist, and he 
was afforded the opportunity to present testimony at the June 
2009 hearing.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims or, in this case, 
relevant to the proposed severance.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  In view of the foregoing, 
the Board finds that the Veteran was notified and made aware of 
the evidence needed to prevent severance of service connection 
for status post neck resection for cancer of the larynx, and the 
avenues through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further duty 
to notify. 

Regarding the issue of service connection for diabetes mellitus, 
to include as due to herbicide exposure, the RO provided notice 
to the Veteran in a March 2004 letter that explained what 
information and evidence was needed to substantiate a claim for 
service connection as well as what information and evidence must 
be submitted by the Veteran, and what information and evidence 
would be obtained by VA.  After issuance of the March 2004 
letter, and opportunity for the Veteran to respond, the February 
2005 supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See Mayfield, 
20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

A March 2006 letter provided the Veteran with information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  Although that 
notice was not followed by readjudication of the claim-which 
could, potentially, cure a timing problem (see Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006), and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006))-on these facts, the 
timing of the notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service connection, 
no disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice by 
the timing of this post-rating notice to the Veteran under the 
notice requirements of Dingess/Hartman.  No further development 
is required with respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's October 1999, November 2001 and 
February 2002 VA examinations.  

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Diabetes Mellitus

Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
diabetes mellitus, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006). The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) 
Bulletin provided Bulletin provided a list of naval vessels 
operating in the waters of Vietnam.  The lists included vessels 
that operated primarily or exclusively on the inland "brown 
water " waterways of Vietnam as well as large "blue water" 
vessels that operated temporarily on the inland waterways or 
docked to the shore.  If evidence places a Veteran on one of 
these vessels at the time of inland waterway operations, the 
Veteran is eligible for the presumption of herbicide exposure.  
In the case of a ship with confirmed docking to the shore, the 
Veteran must also provide a statement that he went ashore to be 
eligible for the presumption.  A review of the list reveals that 
the U.S.S. Lowery (DD770) is not included.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303. 

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for diabetes mellitus is not warranted.

Service treatment records are negative for complaints regarding, 
or treatment for diabetes mellitus.

Records of VA and private treatment reflect diagnoses of and 
treatment for diabetes mellitus beginning in 2001.  The Veteran 
has consistently asserted that he has diabetes mellitus due to 
in-service herbicide exposure while aboard the U.S.S. Lowry in 
waters off the shores of Vietnam.  Service personnel records 
confirm the Veteran's presence aboard the U.S.S. Lowery from 
October 1967 to December 1968.   

In support of his assertions regarding in-service herbicide 
exposure, Mr. K.P., a fellow shipmate of the Veteran, wrote in 
February 2003 that he served on the U.S.S. Lowry with the 
Veteran. Mr. P. reported that on a few occasions, the ship got to 
within 500 feet of shore to the point where those on board were 
close enough to see the planes spraying the Agent Orange while 
they were conducting their operations.  Mr. P. noted that they 
made their own water from evaporating it from the air and that 
Agent Orange was in this water. 

A fellow shipmate of the Veteran's, R.T., wrote in February 2003 
that he served with the Veteran aboard the Lowry while in the 
Gulf of Tonkin.  He noted that on several occasions they were 
well within a mile of the coast.  He reported that they made 
their own water from whatever water they were in at the time.

Internet information regarding the U.S.S. Lowry reflects that it 
provided service off the coast of Vietnam.  The National 
Personnel Records Center (NPRC) indicated that the U.S.S. Lowry 
had service in the official waters of Vietnam from April 1968 to 
November 1968.

During a June 2009 videoconference hearing, the Veteran 
reiterated that he worked as a hospital corpsman on the U.S.S. 
Lowery in Vietnam.  He stated that the jets and helicopters fly 
above him.  He testified that he never set foot in Vietnam. 

As noted above, the Veteran claims that his current diabetes 
mellitus is the result of exposure to herbicide agents, such as 
Agent Orange.  However, there is no evidence indicating that the 
Veteran set foot in Vietnam during service.  He specifically 
testified in June 2009 that he never set foot in Vietnam.  The 
evidence shows that he served on the U.S.S. Lowry in waters off 
the shore of Vietnam, and this vessel is not recognized as having 
operated primarily or exclusively on the inland "brown water " 
waterways of Vietnam or that the sip was a large "blue water" 
vessel that operated temporarily on the inland waterways or 
docked to the shore.  There is, thus, no presumption of herbicide 
exposure and the Veteran is not entitled to presumptive service 
connection for diabetes mellitus on the basis of herbicide 
exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

There is also no actual evidence of in-service exposure to 
herbicides.  While the Veteran has consistently asserted that he 
was exposed to Agent Orange as he could see the Vietnam shoreline 
from his ship where they sprayed Agent Orange, these are 
allegations based on his speculations alone.  While the record 
does show that the Veteran was a hospital corpsman in training 
about the U.S.S. Lowry during service, he has not submitted any 
evidence showing that planes he was in contact with were 
contaminated with herbicides, to include Agent Orange.  Although, 
in their February 2003 statements, K.P. and R.T. stated that they 
were close enough to see the planes spraying the Agent Orange 
while they were conducting their operations close to the 
shoreline, such statements would also be allegations based on 
their speculation without any evidence that the spraying was with 
herbicides, to include Agent Orange.  The Veteran and his 
associates are competent to provide testimony or statements 
relating to symptoms or facts of events that they observed and 
are within the realm of their personal knowledge, but none of the 
affiants are competent to establish that which would require 
specialized knowledge or training, such as medical expertise.  
Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  As stated 
earlier, while they may have witnessed spraying, they do not have 
actual knowledge of what type of spray was being used.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as the 
RO has) considered other theories of entitlement in adjudicating 
the claim.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  In this case, however, the record does not otherwise 
provide a basis for service connection for diabetes mellitus.

In this regard, the Veteran does not contend, nor does the record 
reflect that he was diagnosed with diabetes mellitus during 
service.  Rather, a November 2001 VA examiner noted that the 
Veteran had a history of diabetes mellitus since May 2000 and, 
during the June 2009 hearing, the Veteran reported that he was 
diagnosed with diabetes mellitus 6 or 7 years earlier.  Because 
the Veteran's diabetes mellitus was not medically shown to have 
manifested to a compensable degree within the first post service 
year, there is no rebuttable presumption of service incurrence 
afforded to certain chronic diseases, to include diabetes 
mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board also points out that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between 
diabetes mellitus and any incident of service.  None of the VA or 
private treatment records reflecting a diagnosis of diabetes 
mellitus includes any comment or opinion even suggesting a 
medical nexus between diabetes mellitus and the Veteran's 
military service.  Moreover, neither the Veteran nor his 
representative has presented or identified any such medical 
evidence or opinion.

In short, there is no competent medical evidence to support the 
claim for service connection for diabetes mellitus. 

Status post neck resection for cancer of the larynx 

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and a 
malignant tumor, although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  
38 C.F.R. §§ 3.307, 3.309 (2006)

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
cancer of the larynx, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) 
Bulletin provided Bulletin provided a list of naval vessels 
operating in the waters of Vietnam.  The lists included vessels 
that operated primarily or exclusively on the inland "brown 
water " waterways of Vietnam as well as large "blue water" 
vessels that operated temporarily on the inland waterways or 
docked to the shore.  If evidence places a Veteran on one of 
these vessels at the time of inland waterway operations, the 
Veteran is eligible for the presumption of herbicide exposure.  
In the case of a ship with confirmed docking to the shore, the 
Veteran must also provide a statement that he went ashore to be 
eligible for the presumption.  A review of the list reveals that 
the U.S.S. Lowery (DD770) is not included.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the Government). 38 U.S.C.A. § 5112; 
38 C.F.R. § 3.105(d).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at his 
or her latest address of record of the contemplated action, and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained. If additional evidence is not 
received within that period, final rating action will be taken, 
and the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires. 38 C.F.R. § 3.105(d).

Once service connection has been granted, it can be severed only 
upon VA's showing that the grant of service connection was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).

The Court has set forth a three-pronged test to determine whether 
CUE is present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a 
rare kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (en banc).

The Court has held that the same CUE standard that applies to a 
veteran's CUE challenge to a prior adverse determination under 
3.105(a) is also applicable in the Government's severance 
determination under 3.105(d).  "Once service connection has been 
granted, section 3.105(d) provides that it may be withdrawn only 
after VA has complied with specific procedures and the Secretary 
meets his high burden of proof."  See Wilson v. West, 11 Vet. App 
383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a burden 
of proof on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. Brown, 
6 Vet. App. 166, 170 (1994) (holding that clear and unmistakable 
error is defined the same under 38 C.F.R. § 3.105(d) as it is 
under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not limited 
to the evidence before the RO at the time of the initial service 
connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 
(1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The Court reasoned that because section 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for severance, 
the regulation contemplates the consideration of evidence 
acquired after the original granting of service connection.  The 
Court reasoned that "[i]f the Court were to conclude that . . . a 
service connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it existed at 
the time of the award thereof, the VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Venturella, 10 Vet. App. at 
342-43.



Factual Background and Analysis

Based on the foregoing, the Board must determine, based on all 
the evidence of record, whether the November 1999 rating decision 
was clearly and unmistakably erroneous in granting service 
connection for status post neck resection for cancer of the 
larynx. 

The evidence considered by the RO in the November 1999 rating 
decision included the service treatment records, private 
treatment records and an October 1999 VA examination.

In a December 1984 letter, a private doctor reported that he 
treated the Veteran for respiratory problems and nasal and throat 
problems which apparently arose after the Veteran's return from 
Vietnam.  The physician noted that the Veteran claimed to have 
marked exposure to Agent Orange while in Vietnam.  The doctor 
indicated that the Veteran's disabilities "may be due to his 
exposure to Agent Orange".

On VA examination in October 1999, the Veteran reported that he 
was assigned to a naval destroyer which shelled the coast of 
Vietnam.  The diagnosis was exposure to Agent Orange, squamous 
cell carcinoma of the larynx with left neck metastasis.  The 
examiner noted that the Veteran developed a lump in his neck in 
1996 which represented a squamous cell carcinoma.

On the basis of the above noted medical records, service 
connection for status post resection for cancer of the larynx was 
granted in the November 1999 rating action.

The Veteran underwent a VA examination in November 2001.  The 
examiner noted that the Veteran had a tour in Vietnam and 
recalled Agent Orange exposure.  The examiner noted that the 
Veteran was diagnosed with exposure to Agent Orange, squamous 
cell carcinoma of the larynx with left neck metastasis in 1997 
(erroneously referring to the October 1999 VA examination).

In a January 2002 letter, the NPRC indicated that the U.S.S. 
Lowry had service in the official waters of Vietnam on several 
occasions from April 1968 to November 1968.  However, the NPRC 
indicated that there were no records of exposure to herbicides.

In an October 2002 rating decision, the RO proposed to sever 
service connection for status post neck resection for cancer of 
the larynx, based on a finding that it is not shown that the 
Veteran set foot on land in the Republic of Vietnam or was 
exposed to an herbicide agent (to include Agent Orange) during 
service. 

The Veteran argues that he was exposed to Agent Orange during 
service while close to the shoreline aboard the U.S.S. Lowry.  As 
a result, he contends that his status post neck resection for 
cancer of the larynx was a result of herbicide exposure.

On review of the evidence of record, the Board finds the evidence 
supports the finding that the grant of service connection for 
status post neck resection for cancer of the larynx was clearly 
and unmistakably erroneous.

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of service 
connection for status post neck resection for cancer of the 
larynx.  When severance of service connection is contemplated, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be give 60 days for 
the presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

In this case, the RO prepared the October 2002 rating decision in 
which it proposed severance of service connection for status post 
neck resection for cancer of the larynx.  The Veteran was 
provided notice of this rating decision in a February 2003 
letter.  The February 2003 letter informed the Veteran that he 
could submit medical or other evidence to show that the change 
should not be made and notified him of his right to a hearing.  
More than 60 days after issuance of the October 2002 rating 
decision, the RO severed service connection in the June 2003 
rating decision.  As such, the Board finds that the Veteran was 
given proper notice and appropriate time to respond before 
service connection was severed.  38 C.F.R. § 3.105(d). 

The Board notes that respiratory cancers, including cancer of the 
larynx, are amongst the enumerated diseases where a presumption 
of service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange).  38 C.F.R. § 3.309(e).  

However, as noted above, the evidence of record reflects that the 
Veteran did not set foot on land in the Republic of Vietnam and 
was not exposed to an herbicide agent (to include Agent Orange) 
during service.  He specifically testified in June 2009 that he 
never set foot in Vietnam and the evidence shows that he served 
on the U.S.S. Lowry in waters off the shore of Vietnam.  Again, a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service as  the Federal 
Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) 
upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring actual service on land in Vietnam.

The Board has carefully considered the Veteran's assertions that 
he was exposed to herbicides and Agent Orange while on active 
duty in Vietnam.  Unfortunately, his assertions are not supported 
by the other evidence of record.  Ultimately, the Board finds the 
NPRC determinations, the VA list of "brown water" and "blue 
water" ships,  and the Veteran's own admissions to be persuasive 
that while he served on the U.S.S. Lowry in waters off the shore 
of Vietnam, he never actually set foot in Vietnam.

There is, thus, no presumption of herbicide exposure and the 
Veteran is not entitled to presumptive service connection for 
cancer of the larynx on the basis of herbicide exposure in 
Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered whether service connection for 
status post neck resection for cancer of the larynx could be 
granted on a direct basis.  As mentioned previously, the service 
treatment records are negative for any signs of larynx cancer.  
The first evidence of throat difficulty in the evidence of record 
appears in 1984-nearly 16 years after the Veteran left active 
duty.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability may 
be considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Without medical evidence of 
in-service incurrence or aggravation of a disease, service 
connection on a direct basis cannot be established.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board observes that the December 1984 letter from the 
Veteran's private physician that the Veteran's disabilities "may 
be due to his exposure to Agent Orange".  The Court has held 
that the use of equivocal language such as "possible" makes a 
statement by an examiner speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) ("may or may not: language by a physician is too 
speculative).  The use of the words "may be related to Agent 
Orange" indicate that the opinion is speculative in nature, and 
thus of less persuasive value.

Additionally, the Board also finds the December 1984 letter less 
persuasive because the private doctor did not examine the 
Veteran's military records.  As discussed previously, the 
Veteran's military records do not support the assertion that the 
Veteran was exposed to Agent Orange while on active duty.  

It also appears that the December 1984 private doctor and the 
October 1999 and November 2001 VA examiners formed their opinions 
based on an unsubstantiated history given by the Veteran.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent medical 
opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion on 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected.)  Thus, while the December 
1984 private letter and October 1999 and November 2001 VA 
examinations provide competent medical evidence regarding the 
Veteran's current symptoms, they do not provide a competent 
medical nexus between those symptoms and any established event, 
injury, or disease from active service as it relies on the 
Veteran's unsubstantiated account of his medical history 
including exposure to Agent Orange. 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly considered the lay evidence offered by the Veteran in 
the form of his correspondence and testimony.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

In view of the foregoing, the Board finds that all the probative 
evidence of record establishes that a grant of service connection 
for status post neck resection for cancer was clearly and 
unmistakably erroneous.  The Board therefore concludes that 
severance of service connection was proper. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied. 

The severance of service connection for status post neck 
resection for cancer of the larynx was proper and the appeal is 
denied. 


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


